Citation Nr: 1809459	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-28 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for cubital tunnel syndrome of the left elbow.

2.  Entitlement to a rating in excess of 20 percent for cervical spine spondylosis with degenerative disc disease.

3.  Entitlement to a compensable rating for cervical radiculopathy of the right upper extremity.

4.  Entitlement to a rating in excess of 20 percent for residuals of a left shoulder rotator cuff repair.

5.  Entitlement to a rating in excess of 10 percent for bursitis of the left knee.

6.  Entitlement to a rating in excess of 10 percent for anterior tibialis tendonitis of the left ankle.

7.  Entitlement to a rating in excess of 20 percent for residuals of a fracture of the ring and little fingers of the left hand.

8.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from July 1978 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 (left elbow, cervical spine, right upper extremity cervical radiculopathy, left shoulder, left knee, left ankle), December 2011 (PTSD, left hand ring and little fingers), and January 2012 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.

The record reflects the Veteran's requested Travel Board hearings on two separate occasions, however, both requests were subsequently cancelled.

In August 2017, the Veteran's attorney submitted additional evidence along with a waiver for initial RO review.  

The issues of entitlement to increased ratings for cervical spine spondylosis with degenerative disc disease, for cervical radiculopathy of the right upper extremity,  for residuals of a left shoulder rotator cuff repair, for bursitis of the left knee, for anterior tibialis tendonitis of the left ankle, for residuals of a fracture of the ring and little fingers of the left hand, and for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cubital tunnel syndrome of the left elbow results in complete paralysis of the ulnar nerve.

2.  Resolving reasonable doubt in favor of the Veteran, his service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and occupational background. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for cubital tunnel syndrome of the left elbow have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2017).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating for Cubital Tunnel Syndrome

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.   38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The medical evidence of record shows that the Veteran is right hand dominant. Therefore, for rating purposes, his left elbow is considered his minor or non-dominant extremity. 38 C.F.R. § 4.69 (2016).

The Veteran's cubital tunnel syndrome of the left elbow is currently rated 50 percent under Diagnostic Code 8516 which pertains to the ulnar nerve.  Diagnostic Code 8516 provides for a maximum 50 percent rating for complete paralysis of the ulnar nerve on the minor side.  Complete paralysis of the ulnar nerve includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothena eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a).

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

On VA examination in January 2011, it was noted that the Veteran's left 4th and 5th fingers were fixed at a slightly flexed position giving a clawlike appearance, consistent with nerve damage.  

On subsequent VA examination in January 2011, physical examination revealed a Benedictine hand due to flexion contracture of the ring and small finger secondary to ulnar neuropathy.  There was sensory impairment in the distribution of the ulnar nerve below the elbow.  There was atrophy in the distribution of the ulnar nerve in the hand and forearm.

On VA examination in February 2011, physical examination revealed a decrease in sensation of the left arm region involving the forearm and hand in the ulnar nerve distribution.

The Veteran has been awarded a 50 percent rating which is the maximum schedular rating assignable for cubital tunnel syndrome of the left (minor) elbow.  Therefore, a higher evaluation is not warranted for this disorder.  There is no other Diagnostic Code more appropriate for rating the disability.  Because ulnar nerve paralysis is listed in the schedule, consideration by analogy to another diagnostic codes is not appropriate.  Copeland v. McDonald, 27 Vet. App. 333, 336-337 (2015).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU Claim

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) in the first instance because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court. 

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran is service-connected for PTSD, rated at 50 percent; cubital tunnel syndrome of the left elbow, rated at 50 percent; residuals of a left shoulder rotator cuff repair, rated at 20 percent; cervical spine spondylosis with degenerative disc disease, rated at 20 percent; bursitis of the left knee rated at 10 percent; anterior tibialis tendonitis of the left ankle rate at 10 percent; residuals of fracture of the ring and little fingers of the left hand, rated at 20 percent; tinnitus rated at 10 percent; scars of the face, rated at 10 percent; corneal abrasion of the right eye, rated as noncompensable; left ear hearing loss, rated at noncompensable; gunshot wound of the right thigh, rated as noncompensable; traumatic scar of the right forearm, rated as noncompensable; cervical radiculopathy of the right upper extremity, rated as noncompensable; and left elbow scar associated with cubital tunnel syndrome of the left elbow, rated as noncompensable.  The combined evaluation for these disabilities is 90 percent.  As such, the minimum schedular criteria for TDIU are met. 

The Veteran contends that his service-connected disabilities render him unemployable.  In his application for TDIU received in July 2010, the Veteran indicated that he was unable to work due to his service-connected PTSD, cervical spine disability, loss of motion of ring and little fingers on his left hand, left arm disability, and limited motion of his ankle and knee.  He reported that he had completed 4 years of college, had last worked full-time in December 2009, and became too disabled to work in January 2010.  The Veteran had worked as an independent contractor (carpenter).

On VA general medical examination in January 2011, the examiner noted that one of the main reasons that the Veteran was currently unemployed was because of his symptoms of PTSD as well as his neck pain with numbness and tingling down through the left arm and hand which affected his ability to perform certain types of work and labor.  

On VA examination of the hand and fingers in November 2011, the examiner noted that the Veteran had daily burning in his left arm and reported that his hand/thumb/finger condition impacted his ability to work because he was an independent contractor and had no feeling in his left hand and could not use his pinky and ring finger.  

On VA PTSD examination in September 2014, the examiner noted that the Veteran did have significant symptoms but because he had not had any treatment, the examiner was reluctant to say that he was unable to work.  The examiner felt that the Veteran's PTSD symptoms did result in functional impairment in his ability to relate to others in the work environment.

In a July 2017 private vocational rehabilitation report, the commenting consultant reported reviewing the Veteran's pertinent medical records that included VA examination reports from the claims file.  The consultant opined that based on a review of the evidence, the Veteran was totally and permanently precluded from performing work at a substantial gainful level due to the severity of all of his service-connected disabilities.    

In considering all the evidence, the Board finds that the Veteran is, for all practical purposes, precluded from substantially gainful employment consistent with his college education and occupational experience as a contractor. While VA examination reports are of record, there is no combined opinion addressing the cumulative effect of the Veteran's service-connected disabilities. On the other hand, the overall medical evidence indicates that the Veteran's service-connected disabilities, and in particular, his PTSD, cubital tunnel of the left elbow and cervical spine disability are of such severity as to preclude employment.  In reaching this determination, the Board notes that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). Moreover, when the Board looks at the totality of the circumstances, including the combined 90 percent rating, it is apparent that the usual amount of success in the Veteran overcoming the handicap of disabilities would be prevented by the combination and severity of his service-connected disabilities.  In this regard, the record demonstrates that the combination of impaired ability to interact with others, due to service-connected PTSD, impaired motion and strength of the left upper extremity, including elbow, shoulder, and fingers of the left hand, impaired ability to stand and walk due to service-connected left knee and left ankle disabilities, in conjunction with tinnitus and left ear hearing loss, among other service-connected disabilities, considered in combination, have been shown to preclude employment consistent with his phycial occupational experience, as well as sedentary employment consistent with his educational level. See 38 C.F.R. § 4.15. 

Based upon the foregoing, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's service-connected disabilities render him unemployable.  Therefore, the benefit of the doubt should be given to the Veteran, and entitlement to a TDIU is granted.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a rating in excess of 50 percent for cubital tunnel syndrome of the left elbow is denied.

Entitlement to a TDIU is granted.


REMAND

The remaining claims of entitlement to increased ratings for cervical spine spondylosis with degenerative disc disease, for cervical radiculopathy of the right upper extremity, for residuals of a left shoulder rotator cuff repair, for bursitis of the left knee, for anterior tibialis tendonitis of the left ankle, for residuals of a fracture of the ring and little fingers of the left hand, and for PTSD, warrant further development.

The Veteran claims higher ratings are warranted for his service-connected disabilities of his cervical spine, radiculopathy of the right upper extremity, left shoulder, left knee, left ankle and ring and little fingers of the left hand.  He was last evaluated for these disabilities in 2011.  The Veteran was scheduled for VA examinations of the cervical spine and peripheral nerves in August 2014, but he failed to report for the examinations. However, a letter notifying him of the scheduled examinations is not in his electronic claims file, and it is unclear whether he received this required notice.  Accordingly, the Veteran should be scheduled for the appropriate examinations to determine the current nature and severity of these service-connected disabilities.

Regarding the rating for PTSD, his most recent VA psychiatric examination was in September 2014.  The Veteran's attorney submitted an April 2016 private examination report that notes symptomatology more severe than found on the September 2014 VA examination.  Since there is evidence of an increase in severity since the last VA examination, a contemporaneous PTSD examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule appropriate VA examination(s) to assess the severity of the Veteran's service-connected cervical spine spondylosis and degenerative disc disease, cervical radiculopathy of the right upper extremity, and left shoulder, left ankle, left knee and left hand finger disabilities.  The record must be review by the examiner(s) in conjunction with the examination(s), and any studies indicated should be completed.  The examiner(s) should report all signs and symptoms, including severity and resulting functional impairment, for each disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2017), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to ascertain the nature and severity of service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to identify all manifestations, severity and resulting functional impairment, of his service- connected PTSD demonstrated on examination, in conjunction with the evidence of record.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2017), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the aforementioned development has been completed, the AOJ should readjudicate the claims.  If any benefits sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


